Title: To James Madison from Jacob Hoffman, 10 February 1817
From: Hoffman, Jacob
To: Madison, James



Feby. 10, 1817.

The undersigned, understanding that William G. Adams late of Alexandria D. C. but resident at present at Marseilles is an applicant, for the Consulate of the United States at that place, take pleasure in stating our conviction that his activity, experience and information will be faithfully directed to the fulfillment of the duties of the Office, should he be appointed, and do recommend his Appointment, Accordingly.

Jacob Hoffman
G. Deneale
John & Ths. Vowell
Borries Kurtz
Joseph Dean
Tho. Swann
Robert Young
Randolph Scott
Nathl. Bottler
George Taylor
Thomas Irwin
Phineas Janury
Chas. I. Catlett
Thomas H. Howland.

